DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on July 1, 2022 was received. Claim 1 was amended, claims 6-7 were newly added and claim 5 was cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued April 8, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.

Claim Rejections - 35 USC § 112
The rejection of claim 5 as indefinite under 35 USC 112(b) is withdrawn because claim 5 was cancelled.

Claim Rejections - 35 USC § 103
The rejections under 35 USC 103 as unpatentable over Pauly (US 5,602,575) in view of Clare et al (US 5,618,347) of claim 1, over Pauly and Clare et al. in view of Sundholm (US 2005/0211195) on claim 2, Pauly and Clare et al. in view of Beier et al. (US 2012/0249679) on claim 4 and Pauly in view of Sundholm on claim 5 are withdrawn because Applicant amended claim 1 to require that the valve control maintains a constant number of valves to be always opened based on closing a first set and at the same time opening a second set of nozzles, and because Applicant cancelled claim 5. 

REASONS FOR ALLOWANCE
Claims 1-2, 4 and 6-7 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a coating application system with a printing head that includes a plurality of nozzles each having a valve having a valve opening time, an infeed line collectively connecting the nozzles of the printing head, a valve control which controls the valve opening and closing times to maintain a constant number of nozzles valves always being opened during a coating process by way of closing a first set of nozzle valves and opening a second set of nozzle valves at the same time, and a pump which feeds the coating through the infeed line at a constant flow rate such that the pressure on each nozzle is the same when the valve is open as before it is open.
The closest prior art, Pauly, Clare et al., Sundholm and Beier et al. teach similar coating and nozzle/valve arrangements but fail to teach or suggest the combination of a constant flow rate pump applying the same pressure to the nozzles before or during opening the valves in addition to always keeping a constant number of nozzle valves open by switching one set of valves closed and another set open.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        7/25/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717